Exhibit 10.2

 

Agreement Regarding Confidential Information and Proprietary Developments

With Protective Covenants Relating to Post-Employment Activity

For Incumbent Employee Working in California

 

 

Name (Type or Print):

 

 

 

1.             Consideration and Relationship to Employment.  As a condition of
my continued employment with Hewlett-Packard Company or one of its affiliates or
subsidiaries (collectively, “HP”), and in consideration my eligibility for a
grant of Performance-based Restricted Units under the Hewlett-Packard Company
2004 Stock Incentive Plan, I knowingly agree to restrictions provided for below
that will apply during and after my employment by HP.  I understand, however,
that nothing relating to this Agreement will be interpreted as a contract or
commitment whereby HP is deemed to promise continuing employment for a specified
duration.

 

2.             Confidential Information.  This Agreement concerns trade secrets,
confidential business and technical information, and know-how not generally
known to the public (hereinafter “Confidential Information”) which is acquired
or produced by me in connection with my employment by HP.  Confidential
Information may include, without limitation, information on HP organizations,
staffing, finance, structure, information of employee performance, compensation
of others, research and development, manufacturing and marketing, files, keys,
certificates, passwords and other computer information, as well as information
that HP receives from others under an obligation of confidentiality.  I agree:

 

a.             to use such information only in the performance of HP duties;

 

b.             to hold such information in confidence and trust; and

 

c.             to use all reasonable precautions to assure that such information
is not disclosed to unauthorized persons or used in an unauthorized manner, both
during and after my employment with HP.

 

I further agree that any organizational information or staffing information
learned by me in connection with my employment by HP is the Confidential
Information of HP, and I agree that I will not share such information with any
recruiters or any other employers, either during or subsequent to my employment
with HP; further, I agree that I will not use or permit use of such as a means
to recruit or solicit other HP employees away from HP (either for myself or for
others).

 

3.             Proprietary Developments.  This Agreement also concerns
inventions and discoveries (whether or not patentable), designs, works of
authorship, mask works, improvements, data, processes, computer programs and
software (hereinafter called “Proprietary Developments”) that are conceived or
made by me alone or with others while I am employed by HP and that relate to the
research and development or the business of HP, or that result from work
performed by me for HP, or that are developed, in whole or in part, using HP’s
equipment, supplies, facilities or trade secrets information.  Such Proprietary
Developments are the sole property of HP, and I hereby assign and transfer all
rights in such Proprietary Developments to HP.  I also agree that any works of
authorship created by me shall be deemed to be “works made for hire.”  I further
agree for all Proprietary Developments:

 

--------------------------------------------------------------------------------


 

a.             to disclose them promptly to HP;

 

b.             to sign any assignment document to formally perfect and confirm
my assignment of title to HP;

 

c.             to assign any right of recovery for past damages to HP; and

 

d.             to execute any other documents deemed necessary by HP to obtain,
record and perfect patent, copyright, mask works and/or trade secret protection
in all countries, in HP’s name and at HP’s expense.

 

I understand that HP may delegate these rights.  I agree that, if requested, my
disclosure, assignment, execution and cooperation duties will be provided to the
entity designated by HP.

 

In compliance with prevailing provisions of relevant state statutes,* this
Agreement does not apply to an invention for which no equipment, supplies,
facility or trade secret information of the employer was used and which was
developed entirely on the employee’s own time, unless (a) the invention relates
(i) to the business of the employer  or (ii) to the employer’s actual or
demonstrably anticipated research or development, or (b) the invention results
from any work performed by the employee for the employer.

 

4.             Respect for Rights of Former Employers.  I agree to honor any
valid disclosure or use restrictions on information or intellectual property
known to me and received from any former employers or any other parties prior to
my employment by HP.  I agree that without prior written consent of such former
employers or other parties, I will not knowingly use any such information in
connection with my HP work or work product, and I will not bring onto the
premises of HP any such information in whatever tangible or readable form.

 

5.             Work Product.  The product of all work performed by me during and
within the scope of my HP employment including, without limitation, any files,
presentations, reports, documents, drawings, computer programs, devices and
models, will be the sole property of HP.  I understand that HP has the sole
right to use, sell, license, publish or otherwise disseminate or transfer rights
in such work product.

 

6.             HP Property.  I will not remove any HP property from HP premises
without HP’s permission.  Upon termination of my employment with HP, I will
return all HP property to HP unless HP’s written permission to keep it is
obtained.

 

7.             Protective Covenants.  I acknowledge that a simple agreement not
to disclose or use HP’s Confidential Information or Proprietary Developments
after my employment by HP ends would be inadequate, standing alone, to protect
HP’s legitimate business interests because some activities by a former employee
who had held a position like mine would, by their nature, compromise such
Confidential Information and Proprietary Developments as well as the goodwill
and customer relationships that HP will pay me to develop for the company during
my employment by HP.  I recognize that activities that violate HP’s rights in
this regard, whether or not intentional, are often undetectable by HP until it
is too late to obtain any effective remedy, and that such activities will cause
irreparable injury to HP.  To prevent this kind of irreparable harm, I agree
that for a period of twelve months following the termination of my employment
with HP, I will abide by the following Protective Covenants:

 

2

--------------------------------------------------------------------------------


 

(a)           No Conflicting Business Activities.  I will not provide services
to a Competitor in any role or position (as an employee, consultant, or
otherwise) that would involve Conflicting Business Activities (but while I
remain a resident of California and subject to the laws of California, the
restriction in this clause (paragraph 7, subpart (a)) will apply only to
Conflicting Business Activities that result in unauthorized use or disclosure of
HP’s Confidential Information);

 

(b)           No Solicitation of Customers.  I will not (in person or through
assistance to others) knowingly participate in soliciting or communicating with
any customer of HP in pursuit of a Competing Line of Business if I either had
business-related contact with that customer or received Confidential Information
about that customer in the last two years of my employment at HP (but while I
remain a resident of California and subject to the laws of California, the
restriction in this clause (paragraph 7, subpart (b)) will apply only to
solicitations or communications made with the unauthorized assistance of HP’s
Confidential Information);

 

(c)           No Solicitation of HP Employees.  I will not (in person or through
assistance to others) knowingly participate in soliciting or communicating with
an HP Employee for the purpose of persuading or helping the HP Employee to end
or reduce his or her employment relationship with HP if I either worked with
that HP Employee or received Confidential Information about that HP Employee in
the last two years of my employment with HP; and

 

(d)           No Solicitation of HP Suppliers.  I will not (in person or through
assistance to others) knowingly participate in soliciting or communicating with
an HP Supplier for the purpose of persuading or helping the HP Supplier to end
or modify to HP’s detriment an existing business relationship with HP if I
either worked with that HP Supplier or received Confidential Information about
that HP Supplier in the last two years of my employment with HP.

 

As used here, “Competitor” means an individual, corporation, other business
entity or separately operated business unit of an entity that engages in a
Competing Line of Business. “Competing Line of Business” means a business that
involves a product or service offered by anyone other than HP that would replace
or compete with any product or service offered or to be offered by HP with which
I had material involvement while employed by HP (unless HP and its subsidiaries
are no longer engaged in or planning to engage in that line of business).
“Conflicting Business Activities” means job duties or other business-related
activities in the United States or in any other country where the HP business
units in which I work do business, or management or supervision of such job
duties or business-related activities,  if such job duties or business-related
activities are the same as or similar to the job duties or business-related
activities in which I participate or as to which I receive Confidential
Information in the last two years of my employment with HP.  “HP Employee” means
an individual employed by or retained as a consultant to HP or its subsidiaries.
“HP Supplier” means an individual, corporation, other business entity or
separately operated business unit of an entity that regularly provides goods or
services to HP or its subsidiaries, including without limitation any OEM, ODM or
subcontractor.

 

8.             Enforcement.  I make these agreements to avoid any future dispute
between myself and HP regarding specific restrictions on my post-employment
conduct that will be reasonable, necessary and enforceable to protect HP’s
Confidential Information and Proprietary Developments and other legitimate
business interests.  The Protective Covenants are ancillary to the other terms
of this Agreement and my employment relationship with HP.  This Agreement

 

3

--------------------------------------------------------------------------------


 

benefits both me and HP because, among other things, it provides finality and
predictability for both me and the company regarding enforceable boundaries on
my future conduct.  Accordingly, I agree that this Agreement and the
restrictions in it should be enforced under common law rules favoring the
enforcement of such agreements.  For these reasons, I agree that I will not
pursue any legal action to set aside or avoid application of the Protective
Covenants.

 

9.             Notice of Post-Employment Activities.  If I accept a position
with a Competitor at any time within twelve months following termination of my
employment with HP, I will promptly give written notice to the senior Human
Resources manager for the HP business sector in which I worked, with a copy to
HP’s General Counsel, and will provide HP with the information it needs about my
new position to determine whether such position would likely lead to a violation
of this Agreement (except that I need not provide any information that would
include the Competitor’s trade secrets).

 

10.           Relief; Extension. I understand that if I violate this Agreement
(particularly the Protective Covenants), HP will be entitled to injunctive
relief by temporary restraining order, temporary injunction, and/or permanent
injunction and any other legal and equitable relief allowed by law.  Injunctive
relief will not exclude other remedies that might apply.  If I am found to have
violated any restrictions in the Protective Covenants, then the time period for
such restrictions will be extended by one day for each day that I am found to
have violated them, up to a maximum extension equal to the time period
originally prescribed for the restrictions.

 

11.           Severability; Authority for Revision.  The provisions of this
Agreement will be separately construed.  If any provision contained in this
Agreement is determined to be void, illegal or unenforceable, in whole or in
part, then the other provisions contained herein will remain in full force and
effect as if the provision so determined had not been contained herein.  If the
restrictions provided in this Agreement are deemed unenforceable as written, the
parties expressly authorize the court to revise, delete, or add to such
restrictions to the extent necessary to enforce the intent of the parties and to
provide HP’s goodwill, Confidential Information, Proprietary Developments and
other business interests with effective protection.  The title and paragraph
headings in this Agreement are provided for convenience of reference only, and
shall not be considered in determining its meaning, intent or applicability.
This agreement will inure to the benefit of the parties’ heirs, successors and
assigns.

 

12.           Governing Law.  This Agreement will be governed by the laws of the
state in which I reside at the time of its enforcement.

 

 

Signature:

 

 

 

Date:

 

 

 

*Including:  California Labor Code Section 2870;  Delaware Code Title 19
Section 805;  Illinois 765ILCS1060/1-3, “Employees Patent Act”;  Kansas Statutes
Section 44-130; Minnesota Statutes 13A Section 181.78;  North Carolina General
Statutes Article 10A, Chapter 66, Commerce and Business, Section 66-57.1;  Utah
Code Sections 34-39-l through 34-39-3, “Employment Inventions Act”; Washington
Rev. Code, Title 49 RCW:  Labor Regulations, Chapter 49.44.140.

 

ARCIPD IE-CA 011108

 

4

--------------------------------------------------------------------------------